** INJUNCTION BOND — OSTEOPATHIC EXAMINATION ** (1) SHOULD AN AMENDMENT BE SUBMITTED TO THE LEGISLATURE TO AMEND 59 O.S. 642 [59-642] RELATING TO REGISTRATION ? WOULD THE INTRODUCTION OF THIS AMENDMENT SUBJECT THE ENTIRE OSTEOPATHIC PRACTICE ACT TO BE REOPENED BY THE LEGISLATURE, OR WOULD THEIR ACTIVITIES BE CONFINED TO HIS AMENDMENT TO THIS PARTICULAR SECTION ONLY ? (2) WOULD IT BE POSSIBLE TO ADD TO THE PROPOSED AMENDMENT THE FOLLOWING PROVISION: "THE WRIT OF INJUNCTION WITHOUT BOND IS ALSO MADE AVAILABLE TO THE BOARD OF OSTEOPATHIC EXAMINATION AND REGISTRATION FOR THE ENFORCEMENT OF THIS ACT AS WELL AS ALL OTHER PROVISIONS CONTAINED IN TITLE 59, RELATING TO OSTEOPATHY", WITHOUT SUBJECTING THE ENTIRE PRACTICE ACT TO BE REOPENED ? (3) I AM, ALSO, INSTRUCTED TO ASK THAT IN THE EVENT THIS AMENDMENT WERE PASSED, WOULD IT BE POSSIBLE FOR ANY MEMBER OF THE OSTEOPATHIC PROFESSION OBJECTING TO THE PROVISIONS OF SUCH AN AMENDMENT, TO ATTACK THE ENTIRE OSTEOPATHIC PRACTICE ACT, OR WOULD THIS ATTACK BE CONFINED TO THE REGISTRATION FEATURE ONLY ? ANSWER(1): YOU ARE ADVISED THAT THE A.G. IS OF THE OPINION THAT UNDER THE PROVISIONS OF ARTICLE V, SECTION 57 OF THE STATE CONSTITUTION, A BILL, THE COPE OF WHICH IS LIMITED BY ITS TITLE TO THE SUBJECT AMENDING 59 O.S. 642 [59-642] CANNOT BE AMENDED TO COVER A MATTER NOT GERMANE TO THE PROVISIONS OF 59 O.S. 642 [59-642]. HOWEVER, IF THE TITLE OF ACT IS AMENDED TO COVER A SUBJECT BROADER THAN THE SUBJECT SET FORTH IN SAID SECTION, THE BODY OF THE ACT MAY BE AMENDED TO COVER SAID SUBJECT.  ANSWER(2): THE AMENDMENT SET FORTH IN YOUR SECOND QUESTION CAN BE SET FORTH AS AN AMENDMENT TO 59 O.S. 642 [59-642], UNDER A TITLE WHICH MERELY AUTHORIZES THE AMENDMENT OF SAID SECTION.  ANSWER(3): NO RESPONSE. CITE: 59 O.S. 642 [59-642], ARTICLE V, SECTION 57 (FRED HANSEN)